Citation Nr: 0807879	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-05 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral foot disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
vision disorder.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  Service connection for bilateral foot and vision 
disorders was denied in a December 2001 rating decision 
essentially because neither disorder was then clinically 
manifested.  Notice was issued in December 2001, but a timely 
appeal was not perfected.  

2.  The evidence added to the record since the December 2001 
RO decision does not relate to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for bilateral foot and vision disorders, 
and does not raise a reasonable possibility of substantiating 
the claims.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision denying entitlement to 
service connection for bilateral foot and vision disorders is 
final.   38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen claims of entitlement to service connection for 
bilateral foot and vision disorders.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

A letter dated in February 2005, and attachments thereto 
satisfied the above cited criteria.  The claims were 
readjudicated in a December 2005 statement of the case.  In 
October 2006, the appellant was notified how disability 
ratings and effective dates are assigned.  Hence, the content 
of the notice provided to the appellant complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.


In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the legislative intent of 38 U.S.C.A. § 5103 is to 
provide claimants a meaningful opportunity to participate in 
the adjudication of claims.  Hence, in a claim to reopen it 
is vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.

Here, the appellant was provided proper notice of the need to 
submit new and material evidence in a February 2005 letter.  
The appellant has been provided pertinent notice under 38 
U.S.C.A. § 5103 concerning what evidence is necessary to 
substantiate that element or elements required that were 
found insufficient in the previous December 2001 denial.  In 
this case, the RO looked at the bases for the denial in a 
prior decision, and, in so doing, informed the appellant of 
the bases for the prior denial of his claim.  Also, the 
appellant has essentially known since the December 2001 
rating decision that the crux of his case depended on his 
ability to show that he in fact currently had his claimed 
disorders, and that these disorders were related to his 
period of military service.  Accordingly, further development 
is not required.

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  There is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case.  
While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide these appealed matter.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  While VA failed to follow that 
sequence as it pertains to the instant claims, any defect 
with respect to the timing of the VCAA notice requirement was 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Liddell, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, 
however, the above-cited notice correspondence fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  The claim was thereafter readjudicated.  
Therefore, the actions taken by VA have cured any error in 
the timing of notice.  

Factual Background

The veteran's service medical records, including September 
1956 enlistment examination and August 1960 separation 
examination reports, include no diagnoses of an eye-related 
disorder.  

The veteran was treated for left foot calluses in June 1959, 
for dermatophytosis of the feet in July 1959, and for 
athlete's feet in November 1959.  He complained of spraining 
his left second toe in February 1960.  A notation to a 
moderate callus on the ball of the left foot was included as 
part of the August 1960 discharge examination report.  

The veteran submitted his claim for service connection for 
the instantly-claimed disorders in March 2001.  See VA Form 
21-526.  No medical records dated between the time of the 
veteran's service separation in 1960 and 2001 were then of 
record.  

A February 2001 VA emergency room progress note shows that 
the veteran was seen for complaints of foot pain.  The 
veteran inquired how to receive "disability designation."  
He primarily complained of left ankle symptoms dating back to 
his childhood, and of calluses on his great toe.  X-ray 
examination showed old distal fibular trauma, otherwise 
normal findings.  The calluses were shaved.  The diagnoses 
included chronic foot pain and calluses.  

An October 2001 VA orthopedic examination report records that 
the veteran provided a history of bilateral ankle 
dysfunction.  He reported fracturing his left ankle and left 
foot in the military.  This is not shown, as noted above, by 
review of the service medical records.  Examination of the 
feet showed no calluses.  Neither a pronation deformity nor 
Achilles tenderness was noted.  The examiner commented that 
the veteran may have a history of Achilles tendon injury 
bilaterally but currently was exhibiting minimal residual 
symptoms.  

The veteran failed to report for a November 2001 VA eye 
examination.

A December 2001 rating decision denied entitlement to service 
connection for the disorders at issue.  The decision was 
based, in part, on a finding that there was no evidence of a 
then current bilateral foot or vision disorder.  Notice was 
provided in December 2001, however, the veteran did not 
perfect an appeal.  

The veteran presented his claim to reopen these issues in 
February 2005.  See VA Form 21-4138.  

A letter from the RO to the veteran dated in February 2005 
informed him that VA needed new and material evidence in 
order to reopen his claims.  The correspondence, specifically 
informed the veteran as to what evidence was necessary to 
substantiate the requisite elements, i.e., a showing of a 
current disability and an opinion linking such disability to 
the veteran's military service required that were found 
insufficient in the previous December 2001 denial.  Review of 
the evidence associated with the claims file subsequent to 
February 2005 shows that the veteran has not supplied VA with 
any pertinent evidence in response to the RO's letter.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A.  § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A.  5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

Analysis

Service connection for bilateral foot and vision disorders 
was previously denied in December 2001 on  the basis that 
there was essentially no evidence that the veteran had either 
claimed disability.  That decision was not perfected for 
appeal, and it is final.  38 U.S.C.A. § 7105.  The claim may 
not be reopened unless new and material evidence is 
received.  38 U.S.C.A. § 5108.  

For evidence to be new and material in this matter, it would 
have to show that the veteran, in fact, currently had the 
disabilities for which he is claiming service connection.  No 
evidence received since the December 2001 RO decision does 
so.  In fact, the evidence of record associated with the 
claims folder after December 2001 includes no medical 
evidence whatsoever which contains a diagnosis of either 
bilateral foot or vision disorders.  

Regarding these contentions, the appellant is a layperson, 
and his opinion in this matter is not competent evidence, as 
opinions regarding medical nexus require medical expertise. 
 Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

No evidence received since the December 2001 rating decision 
relates to an unestablished fact necessary to substantiate 
either claim, i.e., whether the veteran in fact is disabled 
due to current feet or vision problems.  The additional 
evidence does not raise a reasonable possibility of 
substantiating the claims, it is not new and material, and 
the claims are not reopened.  The appeal is denied. 

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet.App. 
463, 467 (1993).


ORDER

As new and material evidence has not been submitted to reopen 
the claims of entitlement to service connection for a 
bilateral foot disorder and a vision disorder these claims 
are not reopened.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


